On the 14th day of October, 1911, judgment was rendered in the county court of Jefferson county against appellant for a violation of the prohibitory liquor law, and his punishment was assessed at a fine of $85 and 30 days' confinement in the county jail.
The appeal in this case was perfected by filing a transcript of the records in this court on December 1, 1911. But counsel for appellant have failed and neglected to file a brief in this court in compliance with the rules of the court. The appeal has thereby been abandoned, and the judgment of the lower court is affirmed.
DOYLE, J., concurs; ARMSTRONG, J., absent, and not participating.